Citation Nr: 0122975	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  94-46 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition.

2.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Susan Johnson, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty military service from May 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

A Board hearing was originally held in Columbia, South 
Carolina, in October 1997, before a Board member who is no 
longer at the Board.  A transcript of that hearing has been 
included in the claims folder for review.  A second Board 
hearing was held in Columbia, South Carolina, in May 2001, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  A transcript of the 
hearing has also been included in the claims folder for 
review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
conditions of the lower back and left hip in May 1982.  The 
claimant did not file a notice of disagreement.

2.  Additional evidence received since May 1982 includes 
private and government medical records, VA examination 
reports, written statements, and testimony before the Board.  
This evidence is new and is relevant to and probative of the 
claim of entitlement to service connection for conditions of 
the left hip and lower back. 

3.  The veteran now suffers from a lower back condition; 
however, arthritis of the left hip is not shown to be related 
to service.


CONCLUSIONS OF LAW

1.  The May 1982 rating decision denying entitlement to 
service connection for a lower back condition and a left hip 
disability is final. 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2000).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection a lower back 
condition and a left hip disability has been reopened.  38 
U.S.C.A. § 5108, 7105, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq.) (West 1991 & Supp. 
2001) (West 1991).

3.  Service connection for a lower back condition is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 
C.F.R. § 3.303 (2000).

4.  Service connection for a left hip condition, to include 
arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed his initial claim for disability 
compensation in April 1982.  He sought service connection for 
a left hip injury and lower back pain.  His service medical 
records were obtained.  The veteran submitted a post-service 
health record noting that the veteran was suffering from pain 
and discomfort in his lower back.  

He was accorded a VA examination that failed to find a 
disability, condition, or disease of either hip.  It did, 
however, produce diagnoses of chronic lower back syndrome 
with no objective clinical findings, and degenerative 
spondylolisthesis of the L-S spine.  The results were 
forwarded to the RO which, in May 1982, denied entitlement to 
disabilities of the left hip and lower back. 

The veteran was notified of that rating decision by a May 27, 
1982.  He was told of his appellate rights.  He did not 
disagree with the rating decision and thus, that decision 
became final.  

In March 1992, the veteran submitted a statement asking to 
reopen his claim for service connection for a left hip 
disability and a lower back condition.  He submitted private 
medical records from his chiropractor, Dr. C. G. Dove, and a 
written statement concerning his military experiences.  Dr. 
Dove related the veteran's lower back medical history, to 
include the treatment the veteran had received from October 
1971 to March 1992.  He expressed his professional opinion 
that the veteran's current complaints involving his back 
could be related to injuries sustained while on active duty.  

The records were then reviewed by the RO which, in turn, 
concluded that new and material evidence had not been 
submitted sufficient to reopen the veteran's claim.  The date 
of that decision was August 1992.  The veteran was notified 
of the decision, and he has appealed.

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)).  The provisions of these 
regulations apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of that the amendments to 38 C.F.R. 
§ 3.156 relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims, which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  The Board has 
considered this new legislation with regard to the 
appellant's claim.  However, in light of the Board's 
favorable determination herein, a remand of the case to the 
RO solely for consideration of the new law is not necessary.  
The veteran is not prejudiced by the Board's decision not to 
remand the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  

The veteran was notified of the May 1982 denial of service 
connection for a left hip condition and a lower back 
disability in a May 1982 letter.  He did not file a notice of 
disagreement within a year of that letter.  The May 1982 
denial of service connection for disabilities of the lower 
back and left hip is therefore final.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and 
its progeny.

As noted above, the amendments to 38 C.F.R. § 3.156 relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen a previously denied final claim, apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's claim was received 
prior to August 29, 2001, and therefore the amendments are 
not applicable to the veteran's claim.

When the RO denied service connection in 1982, it had before 
it evidence of a current diagnosis of a lower back condition 
and a possible left hip disability.  It determined, however, 
that there was no evidence or statutory presumption to 
support a link between the veteran's conditions and his 
active service.  The veteran has now presented medical 
opinion evidence, reportedly based on review of his medical 
history, to the effect that there "could" be a relationship 
between his left hip condition and lower back disability and 
the veteran's military service.  This medical evidence of a 
possible link is new.  It was not of record in 1982.  It is 
also so significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.   

Accordingly, the veteran has submitted new and material 
evidence, and his claim must be reopened.  In reopening this 
claim, the Board addresses these issues on a different basis 
than that taken by the RO.  Consideration has been given to 
whether the veteran is prejudiced by this action.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.)  In this case, the Board considers all 
the evidence of record, rather than just the question of 
whether new and material evidence has been presented.  The 
veteran has been advised of the appropriate laws and 
regulations regarding entitlement to service connection.  He 
has been told of his right to a hearing, and he has availed 
himself of two separate Board hearings.  No prejudice to the 
veteran results from the Board's consideration of the claim 
as noted on the front page of this decision.  

Under 38 C.F.R. § 3.303(b) (2000), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997). 

First, the Board will examine whether the veteran now has 
disabilities of either the left hip or lower back.  In May 
1999, the veteran underwent a VA orthopedic examination that 
found that he had a disability of the lower back.  While the 
veteran may have complained of left hip pain, the examination 
did not produce a diagnosis of a left hip disability other 
than degenerative arthritis.  X-ray films were accomplished; 
the films of the pelvis showed minor degenerative changes of 
the hips but were otherwise negative.  With respect to the 
back, the films noted degenerative arthritis of the lower 
dorsal and upper lumbar segments of the spine along with 
advanced osteoarthritis with disc space narrowing in the 
lower lumbar region.  

A review of the veteran's private medical records and VA 
medical records indicate that the veteran has complained of 
left hip pain from at least 1971 to the present.  The records 
do reveal a diagnosis of a ratable hip condition, "hip 
pain" and the precursors to arthritis of the left hip.  
However, none of these records etiologically link the 
veteran's left hip pain and arthritis with the injury he 
suffered while in service.  In other words, a medical 
authority has not linked anything that the veteran suffered 
from while in service with his current hip problems.  

These same records do, however, disclose near continuous 
treatment of a lower back condition since the veteran left 
service.  Moreover, the medical evidence does etiologically 
link the veteran's current lower back disability with his 
military service.  

With respect to the veteran's claim for a left hip condition, 
the medical evidence does not show that any diagnosis of a 
chronic disorder or disability that can be linked with the 
veteran's service.  As such, service connection must be 
denied.  38 U.S.C.A. § 1110 (West 1991).

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The veteran's 
service medical records show that the veteran complained of 
pain and discomfort in his back.  The claims folder also 
contains medical records showing near continuous medical 
treatment for a lower back condition since the veteran was 
discharged.  Most importantly, a medical specialist has 
etiologically linked the veteran's current condition with his 
military service.  As such, the Board finds that under 38 
C.F.R. § 3.303(b) (2000) service connection is warranted for 
a lower back disability.


ORDER

1.  Entitlement to service connection for a lower back 
condition is granted.

2.  Entitlement to service connection for a left hip disorder 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


